Citation Nr: 0016861	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-33 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected idiopathic urticaria, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service connected left shoulder disability, minor extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active over 19 years of active duty 
terminating with his retirement August 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in pertinent part, granted entitlement to 
service connection for idiopathic urticaria and assigned a 10 
percent evaluation and granted service connection for a left 
shoulder disability and assigned a noncompensable evaluation.


FINDINGS OF FACT

1.  The idiopathic urticaria is manifested infrequent attacks 
with no activity demonstrated during the most recent VA 
examination.   

3. The veteran's left shoulder disability, minor extremity, 
is manifested by complaints of pain on abduction and external 
rotation without any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
idiopathic urticaria have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7118 (in 
effect prior to January 12, 1998); 4.104, Diagnostic Code 
7118 (in effect as of January 12, 1998).

2.  The criteria for a compensable rating for a left shoulder 
disorder, minor extremity, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.31, Part 4, Diagnostic 
Codes 5202 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


FACTUAL BACKGROUND

The service medical records show that the veteran was treated 
on several occasions during 1993 for left shoulder anterior 
subluxation.  He also received treatment for skin problems 
which began when he was stationed in Saudi Arabia.  The June 
1995 retirement examination showed mild laxity involving the 
left shoulder.  The skin was clinically evaluated as normal.

In October 1995 VA examination showed in the medical history 
that the veteran stated that while he was in Saudi Arabia 
where he was medically evacuated for hives or welts all over 
his body.  He was then seen by a physician at Fort Rucker and 
multiple allergists and dermatologists.  He was treated with 
Benadryl and Prednisone and was given a diagnosis of 
idiopathic urticaria.  It recurred again and he had basically 
the same treatments.  The lesion was biopsied and it was non-
diagnostic.  In the last two years he reported that he had 
approximately four episodes, not as intense, which were 
treated with Benadryl and Seldane.  At the time of the 
examination he was employed privately as a helicopter pilot.

The veteran stated that in 1991 he injured his left shoulder 
during training.  He said that he strained his shoulder while 
swimming.  He had recurrent episodes of pain and popping.  
Apparently, he was seen by an orthopedist who told him he had 
recurrent episodes of subluxation. The veteran is right 
handed.

An examination of the skin showed that there was no active 
eruption or jaundice.  He had areas of skin scarring on his 
back, chest and face from old chronic acne.  The 
musculoskeletal system showed that the veteran had a full 
range of motion of all his joints.  There was no joint 
deformity, swelling or instability.  His left shoulder on 
abduction and external rotation had pain.  The physician did 
not want to subluxate him.  He could on internal rotation 
abduction his left shoulder to 180 degrees.  X-rays of the 
left shoulder showed no abnormality.  The diagnoses were 
history idiopathic urticaria and history of chronic 
subluxation of the left shoulder.

In an October 1996 letter the veteran stated that he had 
learned which movements he could complete, and that there are 
instances in which his shoulder will dislocate.  His shoulder 
dislocated when he extended his arm and moved it in a 
rearward direction (palms facing forward).  He also stated 
that his shoulder could dislocate when he was lying on his 
back and attempting to pick up a small object, such as a 
wrench or a ratchet while changing the oil on his automobile.  
In his substantive appeal he reported that he experiences 
episodes of dislocation of the scapular humeral joint with 
guarding of arm movements.  He stated that he has swelling of 
the feet and arms.

In April 1998 the Board remanded the case to the RO for 
additional development, to include examinations by 
appropriate specialist.  In a July 1999 the RO informed the 
veteran that he was being scheduled for examinations required 
by the Board remand and that failure to report for a 
scheduled examination could result in a termination or 
reduction of VA benefits.  In December 1999 the VA medical 
center informed the RO that the veteran failed to report for 
two examinations scheduled in October 1999 and December 1999 
VA examinations. 


ANALYSIS

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for examination, or reexamination, certain 
regulatory action is prescribed.  38 C.F.R. § 3.655(a) 
(1999). Id.  Specifically, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record. When the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for an increase, 
the claim shall be denied.  38 C.F.R. § 3.655(b).  The RO has 
based the current decision on a de novo review of the record 
and the Board will do likewise.


I  Idiopathic Urticaria

The RO has assigned a 10 percent rating for the idiopathic 
urticaria in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities , 38 C.F.R. § 
Diagnostic Code 7118.  Diagnostic Code 7118 provides for the 
evaluation of angioneurotic edema.  A 10 percent evaluation 
is warranted for mild infrequent attacks of slight extent and 
duration.  A 20 percent evaluation is warranted for moderate, 
frequent attacks of moderate extent and duration.  

During the appeal period, the rating criteria for the 
cardiovascular system, to include angioneurotic edema, was 
revised effective in January 1998.  When a law or regulation 
changes during the pendency of a veteran's appeal, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999).

Under the new rating criteria, a 10 percent rating is 
warranted if there are attacks without laryngeal involvement 
lasting one to seven days and occurring two to four times a 
year.  A 20 percent rating is warranted if there are attacks 
without laryngeal involvement lasting one to seven days and 
occurring five to eight times a year, or; attacks with 
laryngeal involvement of any duration occurring once or twice 
a year.

To summarize, the lay statements describing the symptoms of 
the veteran's disorder are considered to be competent 
evidence.  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria. 

During the October 1995 VA examination the veteran reported 
that in the last two years that he had approximately four 
episodes of urticaria.  The examination showed no evidence of 
an active urticaria.  Based on the available evidence, the 
Board finds that the degree of impairment resulting from the 
urticaria does not satisfy the criteria for a higher rating 
under either the old or revised rating criteria.  

In rendering this decision, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
Board finds no basis, which permits a higher evaluation.  
Finally, the 10 percent evaluation for idiopathic urticaria 
represents the highest rating warranted during the appeal 
period.  Fenderson v. West 12 Vet. App. 119 (1999). 

2. Increase Evaluation for Left Shoulder Disability.

The United States Court of Veterans Appeals (Court) has held 
that when a diagnostic code provides for compensation based 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet.App. 
202, 205-07 (1995).

The RO has assigned a non-compensable rating evaluation for 
the veteran's left shoulder disability with the criteria set 
forth in the VA's Schedule for Rating Disabilities 38 C.F.R. 
Part 4, Diagnostic Code 5201 (1999).  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  When the limitation of 
motion of the minor arm is limited to the shoulder level, a 
20 percent evaluation is assigned.  

Diagnostic Code 5202 provides for the evaluation of other 
impairment of the humerus.  A 20 percent evaluation is 
warranted for malunion of the humerus with moderate or marked 
deformity. Diagnostic Code 5202 also provides a 20 percent 
evaluation when there is recurrent dislocation of the humerus 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements, minor extremity.  A 20 percent 
evaluation is provided for infrequent episodes and guarding 
movements only at shoulder level. 

Diagnostic Code 5203 provides for impairment clavicle or 
scapula.  A 20 percent evaluation is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement, the minor extremity.  
A 10 percent rating is warranted for nonunion without loose 
movement, or with malunion, the minor extremity.

During the recent VA examination the veteran indicated that 
he had been informed by a physician that he had recurrent 
episodes of subluxation.  However, the only abnormality shown 
during the examination was pain on abduction and external 
rotation.  There was no impairment in the range of motion, 
joint deformity, swelling or instability.  There was no 
indication of guarding.  Additionally, x-rays were normal.  
The Board is aware that the physician did not want to 
subluxate him.  However as previously indicated the veteran 
did not appear for his scheduled VA examination and this 
decision is based on the available evidence.  

Accordingly, it is the Board's judgment that the degree of 
disability resulting from the left shoulder disorder does not 
satisfy the criteria for a higher rating.  Based on the 
available evidence, the Board finds that the degree of 
functional impairment resulting from the left shoulder as set 
forth in Deluca does not warrant a compensable rating.  

In rendering this decision, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, the 
Board finds no basis, which permits a higher evaluation.  
Finally, the current evaluation represents the highest rating 
warranted during the appeal period. Fenderson v. West 12 Vet. 
App. 119 (1999).


ORDER

The claims for entitlement to increased ratings for service 
connected idiopathic urticaria and a left shoulder disability 
are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

